                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                    at LEXINGTON

Civil Action No. 20-179


EDDIE JENKINS,                                                          PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER



COMMISSIONER OF SOCIAL SECURITY,                                        DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. '405(g) to challenge a final

decision of the Defendant denying Plaintiff=s application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed his current application for disability insurance benefits in January 2017,

alleging disability beginning In November 2016, due to due to back pain with past surgery,

carpal tunnel syndrome, and an irregular heart rate (atrial fibrillation). This application was

denied initially and on reconsideration. Thereafter, upon request by Plaintiff, an administrative

hearing was conducted by Administrative Law Judge Robert Bowling (hereinafter AALJ@),

wherein Plaintiff, accompanied by counsel, testified. At the hearing, Christopher Rymond, a

vocational expert (hereinafter AVE@), also testified.

       At the hearing, pursuant to 20 C.F.R. ' 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. ' 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant=s impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant=s impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 51 years

old at the time he alleges he became disabled. He has a 12th grade education. His past relevant

work experience consists of work as a water proofing supervisor and construction worker.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

       The ALJ then determined, at Step 2, that Plaintiff suffers from obesity and spinal

disorders, which he found to be Asevere@ within the meaning of the Regulations.

       At Step 3, the ALJ found that Plaintiff=s impairments did not meet or medically equal any

of the listed impairments.

       The ALJ further found that Plaintiff could not return to his past relevant work but

determined that he has the residual functional capacity (ARFC@) to perform a range of light work,

as defined by 20 C.F.R. § 404.1567(b). Specifically, the ALJ found that Plaintiff could lift and

                                                   2
carry 20 pounds occasionally and 10 pounds frequently; could sit for four hours and stand/walk

for four hours per eight hour workday (but for no more than 30 minutes each at one time); could

occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl; could never climb ladders,

ropes, or scaffolds; and should avoid moderate exposure to vibration and all exposure to hazards

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff=s request for review and adopted the ALJ=s decision

as the final decision of the Commissioner . Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner=s decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ=s decision is supported by

substantial evidence. "Substantial evidence@ is defined as Asuch relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984).    If the Commissioner=s decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6th Cir. 1981), cert. denied, 461 U.S. 957 (1983). AThe court may

not try the case de novo nor resolve conflicts in evidence, nor decide questions of credibility.@


                                                  3
Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6th Cir. 1988).

Finally, this Court must defer to the Commissioner=s decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       B.      Plaintiff=s Contentions on Appeal

       Plaintiff contends that the ALJ=s finding of no disability is erroneous because: (1) the

ALJ gave only partial weight to the opinion of his treating physician, John Vaughn, M.D.; (2) the

ALJ found that he had severe disorders of the spine rather than finding all of his various spine-

related diagnoses to be separate severe impairments at Step 2 and (3) the ALJ did not specifically

consider his alleged medication side effects.

       C.      Analysis of Contentions on Appeal

       Plaintiff=s first claim of error is that the ALJ gave only partial weight to the opinion of his

treating physician, John Vaughn, M.D.

       Dr. Vaughan treated Plaintiff for his back pain from late 2016 through late 2018 and

performed back surgery on Plaintiff in late 2016. The record contains two medical source

statements from him in the form of check-the-box type forms. In 2017, he filled out one such

form indicating that Plaintiff was permanently disabled for full time work and could not lift more

than 20 pounds, could not bend or twist, could not climb ladders, and needed to alternate

between sitting and standing at will (Tr. 332-36). He also completed a questionnaire in mid-2018

in which he indicated that, due to his low back and leg pain, Plaintiff could stand and walk less

than two hours total each per day and sit four hours per day; needed frequent periods of walking,


                                                  4
needed to lie down and to shift positions at will during the day; could occasionally lift 10 pounds

and infrequently lift 20 pounds (but never more); and could only occasionally twist (Tr. 451-55).

On this form, he also circled responses immediately above this response indicating that Plaintiff

could sit 15 minutes or four hours without changing positions, stand 10 minutes or two hours

without changing position, and walk 10 minutes or two hours without changing position (Tr.

453).

         In order to be given controlling weight, the opinions of a treating source on issues

involving the nature and severity of a claimant's impairments must be well supported by

medically acceptable clinical and laboratory diagnostic techniques and be consistent with other

substantial evidence in the case record. 20 C.F.R. ' 416.927(d)(2).                 Such opinions receive great

weight only if they are supported by sufficient medical data. Harris v. Heckler, 756 F.2d 431,

435 (6th Cir. 1985).1

         The ALJ discussed Dr. Vaugh’s treatment notes as well as his medical source statements

and gave them partial weight. He discounted the lifting/standing/walking limitations because he

found them to be inconsistent with Dr. Vaughn’s notes following Plaintiff’s back surgery which

state that his back problems had improved, and his related symptoms were stable. This is

supported by the notes of Plaintiff’s primary care provider, Melissa Simms, APRN, which state

that he had some pain with range of motion in his back but no complaints of pain with walking

(Tr. 461-62, 474, 479, 495). Another note states that “a physical examination showed a normal




1 The elimination of the treating physician rule applies only to “claims filed on or after March 27, 2017.” See Social
Sec. Admin., Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. at 5845. Plaintiff filed
the instant claim in January 2017; therefore, the prior “treating physician rule” and related SSRs and case law
continue to apply to this case.

                                                          5
gait, normal sensation, normal strength, good motor tone, and full (5/5) muscle strength” (Tr.

479). Given that Dr. Vaughn’s opinion is at odds not only with his own notes but other medical

evidence in the record, the Court finds that the ALJ did not err is discounting his opinion in this

regard.

          The ALJ also discussed the d the inconsistent nature of Dr. Vaughan’s responses

regarding Plaintiff’s ability to sit, stand, and walk. Specifically, Dr. Vaughn circled both

responses in the 2018 questionnaire, thereby opining that Plaintiff “could sit four hours total per

day and stand and walk less than two hours each per day” and “could sit 15 minutes or four

hours without changing positions, stand 10 minutes or two hours without changing position, and

walk 10 minutes or two hours without changing position.” Given the confusing and

contradictory nature of this opinion, the Court finds that the ALJ did not err in not deferring to it.

          As for Dr. Vaughn’s opinion that Plaintiff is “permanently disabled”, ALJ was correct in

disregarding this conclusory remark. It is within the province of the ALJ to make the legal

determination of disability. The ALJ is not bound by a treating physician=s conclusory

statement, particularly where the ALJ determines, as he did in this case, where there is medical

proof that Plaintiff retains the RFC to work in some capacity other than his past work. See King

v. Heckler, 742 F.2d 968, 973 (6th Cir. 1984).

          Plaintiff=s second claim of error is that the ALJ found that he had severe disorders of the

spine, rather than finding all of his various spine-related diagnoses to be separate severe

impairments at Step 2.

          The ALJ found that Plaintiff had the severe impairments of disorders of the spine and

obesity (Tr. 17). The ALJ then went on to discuss Plaintiff’s treatment for his back pain,


                                                   6
including his history of back surgery, in depth in finding that he could perform a range of light

work with further reduced standing and walking requirements (Tr. 19-21).

       It is unclear how separating each and every impairment would alter the RFC or the

ultimate finding of no disability. Where, as in this case, the ALJ determines that a claimant had a

severe impairment at step two of the analysis, the question of whether the ALJ characterized any

other alleged impairment as severe or not severe is of little consequence. See Watson v.

Co0mmissioner of Social Security, 2018 WL 718615 (S.D. Ohio 2018). Accordingly, the Court

finds no error at Step 2.

       Finally, Plaintiff contends that the ALJ erred by failing consider his alleged medication

side effects. Yet, the record is fairly scant in this regard. Although, Plaintiff reported some

medication side effects in his statements to the agency (Tr. 38 (trouble focusing and dizziness),

40 (sweats), 184 (drowsiness), 195 (drowsiness and dizziness), 203 (lightheadedness and

drowsiness), 214 (dry mouth, fatigue, “mental fogginess,” “crazy dreams”)). He did not report

these to his providers regularly. In fact, he denied dizziness, fatigue, and or confusion to his

doctors when asked (Tr. 461, 473, 478, 486-87, 490-91, 494-95).

       Notwithstanding the lack of objective evidence of any disabling side effects, the ALJ

limited Plaintiff to performing work that did not involving climbing ladders, ropes, or scaffolds

and avoiding all exposure to hazards (Tr. 19). These restrictions would account for Plaintiff’s

alleged medication side effects of dizziness, drowsiness, lightheadedness, and mental fogginess.

Therefore, the Court finds no error in this regard.

                                      III.   CONCLUSION

       The Court finds that the ALJ=s decision is supported by substantial evidence on the


                                                 7
record.      Accordingly, it is HEREBY ORDERED that the Plaintiff=s Motion for Summary

Judgment be OVERRULED and the Defendant=s Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This 9th day of July 2021.




                                                8
